                   1

                   2

                   3

                   4

                   5

                   6

                   7

                   8                              UNITED STATES DISTRICT COURT
                   9                         CENTRAL DISTRICT OF CALIFORNIA
                  10

                  11 RORY KORENEFF-DALE, an                         Case No. 2:19-cv-02893 DSF (PLAx)
                       individual,
                  12                                                ORDER REGARDING STIPULATED
                                     Plaintiff,                     PROTECTIVE ORDER
                  13

                  14
                             v.
                                                                    District Judge:   Hon. Dale S. Fischer
                                                                                      Courtroom 7D, First St.
                  15 JOHNSON CONTROLS, INC., a                      Magistrate Judge: Hon. Paul L. Abrams
                     Wisconsin corporation; GRINNELL                                  Courtroom 780, Roybal
                  16 FIRE PROTECTION SOLUTIONS
                     LLC, a Delaware limited liability              Discovery Cutoff: None Set
                  17 company; and DOES 1 through 100,               Trial Date:       None Set
                  18                 Defendants.
                  19

                  20         Having considered the papers, and finding that good cause exists, the Parties’
                  21   Stipulated Protective order is granted.
                  22        IT IS SO ORDERED.
                  23           November 12
                       DATED: ______________ , 2019
                  24                                            _______________________________
                                                                PAUL L. ABRAMS
                  25
                                                                UNITED SATES MAGISTRATE JUDGE
                  26
                                                                                                              40689291.1
                  27

                  28

                                                                                      Case No. 2:19-cv-02893 DSF (PLAx)
40689291_1 docx
                                                   STIPULATED PROTECTIVE ORDER
